TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-05-00259-CR




                                   Ex parte Rhonda Lee Glover




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 3041561, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Rhonda Lee Glover appeals from a habeas corpus order regarding bail. Appellant’s

retained attorney, Mr. Joe James Sawyer, did not respond to this Court’s notice that the reporter’s

record was overdue, and he did not respond to the subsequent notice that his brief is overdue.

               The appeal is abated. The district court is ordered to conduct a hearing to determine

whether appellant desires to prosecute this appeal, whether appellant is indigent, and, if she is not

indigent, whether retained counsel has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court

shall make appropriate findings and recommendations. See rule 38.8(b)(4). A record from this

hearing, including copies of all findings and orders and a transcription of the court reporter’s notes,
shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than October

21, 2005. Rule 38.8(b)(3).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: September 28, 2005

Do Not Publish




                                                  2